Mr. Justice Breese delivered the opinion of the Court: This record presents the question from what time is interest to be computed, upon the taxes a purchaser, at a sale of land for taxes, may have paid, when the land is sought to be redeemed. Section forty-three of the revenue law of eighteen hundred and fifty-three, provides, that real property sold under it, may be redeemed at any time before the expiration of two years from the date of sale, by the payment to the clerk of the county court, of double the amount for which the same was sold, and all taxes accruing after such sale with ten per cent, interest thereon, from the day of sale, unless such subsequent tax has been paid by the person for whose benefit the' redemption is made. Scates’ Comp., 1078. The appellant contends, that the interest upon the taxes paid by the purchaser at the tax sale subsequent to such sale, is to be computed from the day of the first sale, whereas the appellee contends, that the interest upon the taxes of each year is to be computed from the day of sale for such year. If the' appellant’s view is the proper one, then the land in this case, has not been legally redeemed, and the appellee should be compelled to make the deed to him. The meaning of the section cited, is not so perspicuous as it might have been made, yet it is not difficult to discover the intention of the legislature from the language used and the object to be attained. The act of 1853, is amendatory of the revenue law of 1845, under which, lands sold for taxes were redeemable within two years by the payment of double the amount for which they were sold, and all taxes accruing after such sale, with six per cent, interest on such paid taxes, if any are paid, from the first day of Hay, in each year, up to the time of payment. The reason for fixing the first day of Hay in each year, as the day from which interest should be computed is obvious. By that act, the taxes were due and payable on that day, and if they were not paid, a sale followed in June thereafter for the unpaid taxes and costs. The first day of Hay was, therefore, a proper starting point for the computation of interest. The act of 1853 changes the rate of interest from six to ten per cent., but fixes no certain day from which it shall be computed except that it shall be from the day of sale, whenever that might be. The day of sale here alluded to, is, we think, the day on which a sale might take place in each year, if the taxes were not paid, and not the day of the first sale under which the tax purchaser claims. It is not to be supposed that the legislature, as against minor heirs or married women, intended that money paid for the annual taxes, should draw interest at the rate of ten per cent, per annum, for a term of years before the money was actually paid, which would be the case on the construction contended for by the appellant, thus making the money bear interest retrospectively. A sufficient reason for substituting the day of sale for the first day of Hay, may be found in the fact that the infant owner of a tract of land, or a married woman, had a right to pay the taxes at any time prior to the day of sale, and hence, not being in default until that day, there was propriety in •filing that as the date when the interest should begin to run. Another, and perhaps a more satisfactory reason why the legislature should make the interest begin to run from the date of the sale of the current year, instead of from the time of the actual payment of the taxes by the tax purchaser is, that the day of actual payment could not always be determined by the officers when redemption is sought to be made, while the day of the tax sale would always appear from the records of the office, and the amount of redemption money be readily and certainly ascertained. The reason and spirit of this section is, we think, to give the purchaser, .not only double the amount he paid at the sale for taxes, but ten per cent, on all moneys he may have subsequently disbursed for annual taxes, since that sale, computing the same from the day when the sale might have been made, in case the taxes were not paid. If he pays no taxes he can claim no interest. This construction, we believe, has with great uniformity been given to this section, by the officers required to act under it, and is in harmony with reason and justice. The doctrine is, where a statute uses language of doubtful import, acting under it for a long course of years in one way, may well give an interpretation to that obscure meaning, and reduce that uncertainty to a fixed rule. The Circuit Court having entertained similar views, its judgment must be. affirmed. Judgment affirmed.